 

EXECUTION VERSION

 

FOURTH AMENDMENT TO TREASURY SECURED

REVOLVING CREDIT AGREEMENT

 

THIS FOURTH AMENDMENT TO TREASURY SECURED REVOLVING CREDIT AGREEMENT (this
“Amendment”), is made and entered into as of September 24, 2013, by and among
NGP CAPITAL RESOURCES COMPANY, a Maryland corporation (the “Borrower”), the
several banks and other financial institutions from time to time party hereto
(collectively, the “Lenders”) and SUNTRUST BANK, in its capacity as
Administrative Agent for the Lenders (the “Administrative Agent”).

 

WITNESSETH:

 

WHEREAS, the Borrower, the Lenders and the Administrative Agent are parties to a
certain Treasury Secured Revolving Credit Agreement, dated as of March 31, 2011
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”; capitalized terms used herein and not otherwise defined
shall have the meanings assigned to such terms in the Credit Agreement),
pursuant to which the Lenders have made certain financial accommodations
available to the Borrower;

 

WHEREAS, the Borrower has requested that the Lenders and the Administrative
Agent amend certain provisions of the Credit Agreement, and subject to the terms
and conditions hereof, the Lenders are willing to do so;

 

NOW, THEREFORE, for good and valuable consideration, the sufficiency and receipt
of all of which are acknowledged, the Borrower, the Lenders and the
Administrative Agent agree as follows:

 

1.           Amendment.

 

(a)          Section 1.1 of the Credit Agreement is hereby amended by replacing
the definition of “Commitment Termination Date” in its entirety with the
following definitions:

 

“Commitment Termination Date” shall mean the earliest of (i) September 24, 2014,
(ii) the date on which the Aggregate Commitments are terminated pursuant to
Section 2.7 and (iii) the date on which all amounts outstanding under this
Agreement have been declared or have automatically become due and payable
(whether by acceleration or otherwise).

 

(b)          Schedule I of the Credit Agreement is hereby amended by replacing
such schedule in its entirety with the Schedule I attached hereto.

 

2.           Conditions to Effectiveness of this Amendment. Notwithstanding any
other provision of this Amendment and without affecting in any manner the rights
of the Lenders hereunder, it is understood and agreed that this Amendment shall
not become effective, and the Borrower shall have no rights under this
Amendment, until the Administrative Agent shall have received (i) the fees set
forth in that Fee Letter dated as of September 3, 2013 among the Borrower, the
Administrative Agent and SunTrust Robinson Humphrey, Inc., (ii) reimbursement or
payment of its costs and expenses incurred in connection with this Amendment or
the Credit Agreement (including reasonable fees, charges and disbursements of
King & Spalding LLP, counsel to the Administrative Agent), (iii) executed
counterparts to this Amendment from the Borrower and the Lenders, (iv) a
certificate of the Secretary or Assistant Secretary of the Borrower, (A)
attaching a certificate of good standing or existence of a recent date, as

 

 

 

 

may be available from the Secretary of State of the jurisdiction of
incorporation of the Borrower, (B) attaching and certifying resolutions of its
board of directors authorizing the execution, delivery and performance of the
Amendment, (C) certifying the name, title and true signature of each officer of
the Borrower executing the Amendment and (D) attaching and certifying copies of
the articles of incorporation of the Borrower and (v) a favorable written
opinion of counsel to the Borrower, addressed to the Administrative and each of
the Lenders, and covering such matters relating to the Borrower, the Amendment
and the transactions contemplated therein as the Administrative Agent shall
reasonably request.

 

3.           Representations and Warranties. To induce the Lenders and the
Administrative Agent to enter into this Amendment, the Borrower hereby
represents and warrants to the Lenders and the Administrative Agent that:

 

(a)          The Borrower and each of its Subsidiaries (other than any
Foreclosed Subsidiary) (i) is duly organized, validly existing and in good
standing as a corporation, partnership or limited liability company under the
laws of the jurisdiction of its organization, (ii) has all requisite power and
authority to carry on its business as now conducted, and (iii) is duly qualified
to do business, and is in good standing, in each jurisdiction where such
qualification is required, except where a failure to be so qualified would not
reasonably be expected to result in a Material Adverse Effect;

 

(b)          The execution, delivery and performance by the Borrower of the Loan
Documents to which it is a party are within the Borrower’s organizational powers
and have been duly authorized by all necessary organizational, and if required,
shareholder, partner or member, action;

 

(c)          The execution, delivery and performance by the Borrower of this
Amendment and of the other Loan Documents to which it is a party (i) do not
require any consent or approval of, registration or filing with, or any action
by, any Governmental Authority, except those as have been obtained or made and
are in full force and effect, (ii) will not violate any Requirements of Law
applicable to the Borrower or any of its Subsidiaries or any judgment, order or
ruling of any Governmental Authority, (iii) will not violate or result in a
default under any indenture, material agreement or other material instrument
binding on the Borrower or any of its Subsidiaries or any of its assets or give
rise to a right thereunder to require any payment to be made by the Borrower or
any of its Subsidiaries and (iv) will not result in the creation or imposition
of any Lien on any asset of the Borrower or any of its Subsidiaries, except
Liens (if any) created under the Loan Documents;

 

(d)          This Amendment has been duly executed and delivered for the benefit
of or on behalf of the Borrower and constitutes a legal, valid and binding
obligation of the Borrower, enforceable against the Borrower in accordance with
its terms except as the enforceability hereof may be limited by bankruptcy,
insolvency, reorganization, moratorium and other laws affecting creditors’
rights and remedies in general; and

 

(e)          After giving effect to this Amendment, the representations and
warranties contained in the Credit Agreement and the other Loan Documents are
true and correct in all material respects, and no Default or Event of Default
has occurred and is continuing as of the date hereof.

 

4.           Acknowledgment of Perfection of Security Interest. The Borrower
hereby acknowledges that, as of the date hereof, the security interests and
liens granted to the Administrative Agent and the Lenders under the Credit
Agreement and the other Loan Documents are in full force and effect, are
properly perfected and are enforceable in accordance with the terms of the
Credit Agreement and the other Loan Documents.

 

2

 

 

5.           Effect of Amendment. Except as set forth expressly herein, all
terms of the Credit Agreement, as amended hereby, and the other Loan Documents
shall be and remain in full force and effect and shall constitute the legal,
valid, binding and enforceable obligations of the Borrower to the Lenders and
the Administrative Agent. The execution, delivery and effectiveness of this
Amendment shall not, except as expressly provided herein, operate as a waiver of
any right, power or remedy of the Lenders under the Credit Agreement, nor
constitute a waiver of any provision of the Credit Agreement. This Amendment
shall constitute a Loan Document for all purposes of the Credit Agreement.

 

6.           Governing Law.

 

(a)          This Amendment shall be construed in accordance with and be
governed by the law (without giving effect to the conflict of law principles
thereof) of the State of New York.

 

(b)          The Borrower hereby irrevocably and unconditionally submits, for
itself and its property, to the exclusive jurisdiction of the United States
District Court of the Southern District of New York, and of any state court of
the State of New York sitting in New York County and any appellate court from
any thereof, in any action or proceeding arising out of or relating to this
Amendment or any other Loan Document or the transactions contemplated hereby or
thereby, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such New
York state court or, to the extent permitted by applicable law, such Federal
court. Each of the parties hereto agrees that a final judgment in any such
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Amendment or any other Loan Document shall affect any right that
the Administrative Agent or any Lender may otherwise have to bring any action or
proceeding relating to this Amendment or any other Loan Document against the
Borrower or its properties in the courts of any jurisdiction.

 

(c)          The Borrower irrevocably and unconditionally waives any objection
which it may now or hereafter have to the laying of venue of any such suit,
action or proceeding described in paragraph (b) of Section 10.5 of the Credit
Agreement and brought in any court referred to in paragraph (b) of Section 10.5
of the Credit Agreement. Each of the parties hereto irrevocably waives, to the
fullest extent permitted by applicable law, the defense of an inconvenient forum
to the maintenance of such action or proceeding in any such court.

 

(d)          Each party to this Amendment irrevocably consents to the service of
process in the manner provided for notices in Section 10.1 of the Credit
Agreement. Nothing in this Amendment or in any other Loan Document will affect
the right of any party hereto to serve process in any other manner permitted by
law.

 

7.           No Novation. This Amendment is not intended by the parties to be,
and shall not be construed to be, a novation of the Credit Agreement or an
accord and satisfaction in regard thereto.

 

8.           Costs and Expenses. The Borrower agrees to pay on demand all costs
and expenses of the Administrative Agent in connection with the preparation,
execution and delivery of this Amendment, including, without limitation, the
reasonable fees and out-of-pocket expenses of outside counsel for the
Administrative Agent with respect thereto.

 

9.           Counterparts. This Amendment may be executed by one or more of the
parties hereto in any number of separate counterparts, each of which shall be
deemed an original and all of which, taken together, shall be deemed to
constitute one and the same instrument. Delivery of an executed counterpart

 

3

 

 

of this Amendment by facsimile transmission or by electronic mail in pdf form
shall be as effective as delivery of a manually executed counterpart hereof.

 

10.         Binding Nature. This Amendment shall be binding upon and inure to
the benefit of the parties hereto, their respective successors,
successors-in-titles, and assigns.

 

11.         Entire Understanding. This Amendment sets forth the entire
understanding of the parties with respect to the matters set forth herein, and
shall supersede any prior negotiations or agreements, whether written or oral,
with respect thereto.

 

[Signature Pages To Follow]

 

4

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed, under seal in the case of the Borrower, by its respective authorized
officers as of the day and year first above written.

 

  BORROWER:       NGP CAPITAL RESOURCES COMPANY         By: /s/ L. Scott Biar  
  Name: L. Scott Biar     Title: CFO

 

5

 

 

  LENDERS:       SUNTRUST BANK, as a Lender and as Administrative Agent        
By: /s/ Yann Pirio     Name: Yann Pirio     Title: Director

 

6

 

 

  COMERICA BANK, as a Lender         By: /s/ William Robinson     Name: William
Robinson     Title: Vice President

 

7

 

 

Schedule I

 

APPLICABLE MARGIN AND APPLICABLE PERCENTAGE

 

Treasury Revolving Credit Facility

 

Applicable Margin
for Eurodollar
Loans   Applicable Margin
for Base Rate
Loans   Applicable
Percentage for
Commitment
Fee              1.500%   0.500%   0.250%

 

8

 